Citation Nr: 0119078	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-27 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of granulomatous lobular panniculitis, rated 30 
percent disabling from August 8, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served with the Florida Army National Guard.  
Service records show that he had numerous periods of active 
duty, active duty for training, and/or inactive duty 
training, to include a period of service from July 28 to 
August 4, 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
granulomatous lobular panniculitis and assigned a 10 percent 
evaluation therefor, effective from August 8, 1996.  By 
February 2001 rating decision, the RO increased the rating 
for the condition to 30 percent, effective from August 8, 
1996.

The veteran has reported that he is unable to work due to his 
service-connected granulomatous lobular panniculitis.  As 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability has not 
been formally considered by the RO, the issue is referred to 
the RO for appropriate action.
 

REMAND

The record reflects that in July 1990, during a period of 
annual training with the National Guard, the veteran was 
bitten on the left thigh by a brown recluse spider.  In 
August 1990, he was treated for swelling and pain in the area 
of the left thigh.  In the ensuing weeks the area reportedly 
became more severe, despite outpatient treatment.  
Eventually, in a Medical Board Report dated in February 1995, 
a diagnosis of granulomatous lobular panniculitis of unknown 
etiology was confirmed.  Since that time, the veteran has had 
periodic dermatological flare-ups.  

The veteran's representative, on his behalf, has essentially 
contended that the veteran's service-connected granulomatous 
lobular panniculitis is systemic, and therefore should be 
rated under Diagnostic Code 6350, which pertains to systemic 
lupus erythematosus.  The representative has also contended 
that the veteran's lesions are "repugnant," and has 
asserted that laboratory studies have consistently 
demonstrated elevated white blood cell counts and 
polysegmented neutrophils, indicating that the veteran's body 
is in a constant state of fighting infection.  Additionally, 
the veteran has claimed that he has depression and chronic 
pain due to his service-connected granulomatous lobular 
panniculitis.

On VA general medical examination in 1999, the diagnoses 
included chronic granulomatous panniculitis, depressive 
syndrome, and neurosensory loss.  The VA examiner opined that 
the veteran's condition "may be related to a discoid-type of 
lupus" but did "not believe that [the veteran had] any of the 
classical symptoms of disseminated lupus erythematosus".  
Moreover, a biopsy in August 2000 showed a non-diagnostic 
inflammatory reaction, and it was noted that there was no 
lupus band, no evidence for lupus erythematosus, lichen 
planus, vasculitis or immunobullous disease.  Thus, although 
it appears that the veteran does not have lupus 
erythematosus, it is not entirely clear whether he may have 
some other systemic involvement due to his service-connected 
granulomatous lobular panniculitis.  In that regard, the 
Board notes that in a VA treatment record dated in June 1997 
it was noted that the veteran had been bitten by a brown 
recluse spider and had developed chronic systemic problems.  
It is also unclear as to whether the veteran's depression and 
chronic pain are related to his service-connected 
granulomatous lobular panniculitis, and whether the lesions 
resulting from the granulomatous lobular panniculitis are 
"exceptionally repugnant."  Accordingly, he should be 
scheduled for another VA examination to determine the current 
scope and severity of his service-connected condition.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has reported receiving treatment at a VA facility 
for his anxiety and depression (which he attributes to his 
skin condition).  He has also reported receiving treatment at 
both the Gainesville VA Medical Center (VAMC) and the 
Jacksonville VA Outpatient Clinic (OPC).  Inasmuch as these 
VA treatment records are considered to be constructively of 
record, and may be relevant to the matter here at issue, the 
RO should obtain complete VA treatment records for the 
veteran.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In August 1997, the veteran reported that he was awarded 
disability benefits by the Social Security Administration 
(SSA).  Notably, however, the record on appeal does not 
contain the medical reports underlying the SSA's decision.  
On remand, the RO should attempt to obtain those records.

The Board also notes that the veteran has reported that he is 
unable to work due to his skin condition.  Accordingly, on 
remand the RO should consider whether referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.
 
2.  As part of the development required 
under the new law, the RO should obtain 
from the SSA copies of all medical 
records underlying the SSA's decision to 
award the veteran disability benefits.

3.  The RO should also contact the 
veteran and request that he submit the 
names and addresses of all health care 
providers, VA or private, who have 
treated him for his granulomatous lobular 
panniculitis, and any claimed residuals, 
since January 1999.  The veteran should 
also provide the name of the VA facility 
where he receives treatment for his 
anxiety and depression.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should include complete treatment records 
from the Gainesville VAMC and the VA OPC 
in Jacksonville.

4.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination for purposes of assessing the 
current scope and severity of his 
granulomatous lobular panniculitis.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination, and the examiner(s) should 
specifically note in the report of the 
examination that the file has been 
reviewed.  All necessary tests and 
studies should be conducted in order to 
completely identify and describe the 
functional limitations medically 
attributable to granulomatous lobular 
panniculitis.  The examiner(s) should 
specifically indicate whether there the 
condition has resulted in ulceration of 
the skin; whether there is extensive 
exfoliation or crusting; whether there 
are any systemic or nervous 
manifestations of any kind that can be 
attributed to the condition; and whether 
the condition is exceptionally repugnant.  
Photographs should be taken and 
associated with the veteran's file.  If 
the veteran is found to have skin 
disorder(s) unrelated to granulomatous 
lobular panniculitis, the examiner(s) 
should so indicate.  The examiner(s) 
should also offer an opinion as to the 
extent that the veteran's service-
connected granulomatous lobular 
panniculitis interferes with his 
employment, and whether it renders him 
unemployable.

5.  Thereafter, the RO should re-
adjudicate the veteran's claim.  In so 
doing, the RO should consider whether a 
referral for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


